Citation Nr: 1013459	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
recognized active service from December 8, 1941 to May 6, 
1942, and was a prisoner of war (POW) of the Japanese from 
May 10, 1942 to January 11, 1943.  The Veteran is presumed to 
have died in October 1944.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2005 
determination of the Manila Department of Veterans Affairs 
(VA) Regional Office (RO).  The case was previously before 
the Board in May 2009, when it was remanded to provide the 
appellant with notice under the Veterans Claims Assistance 
Act of 2000 (VCAA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In the May 2009 remand, the Board requested, in pertinent 
part, that the RO provide the appellant the notice 
appropriate in claims to reopen in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) require that a 
claimant be notified of the meaning of new and material 
evidence and of what evidence and information is (1) 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  

The appellant was sent a new VCAA notice letter in June 2009.  
A close review of this letter finds that it informed the 
appellant that her claim was previously denied in a July 1951 
rating decision.  A review of the claims file revealed that 
the first correspondence from the appellant seeking 
entitlement to VA death benefits was in August 1954 (and that 
initial claim was denied in October 1954).  Prior 
adjudications (denials) of service connection for the cause 
of the Veteran's death in July 1951, May 1953, and June 1954 
were pursuant to claims filed by the Veteran's father and 
siblings.  

Additionally, the June 2009 letter informed the appellant 
that her claim was previously denied because the Veteran's 
death happened when he was in a no casualty status (meaning 
his death did not happen during active duty).  Significantly, 
she was not clearly advised what evidence was needed to 
substantiate the underlying claim, namely, that the Veteran 
died of a disease (here, claimed to be malaria incurred while 
a POW) that was incurred in or aggravated during active 
military service, and was related to/caused his death.  [As 
there was no competent evidence that the Veteran died of 
malaria or that such disease may have been related to his 
service, for evidence to be new and material in this matter, 
it would have to be competent/probative evidence that tends 
to show that the Veteran died of malaria, and that he 
contacted such disease during active service (to include 
while a POW).  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  While the Board regrets continued delay in this 
case, it has no recourse but to once again remand the case to 
the RO for compliance with remand instructions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should issue the appellant the 
type of notice required in claims to 
reopen under Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice must 
specifically include the definition of new 
and material evidence, and with some 
degree of specificity notice as to what 
type of evidence would be considered new 
and material, as well as what is necessary 
to establish service connection for the 
cause of the Veteran's death.  

Since the last prior final decision in 
this matter, in October 1954, was based 
essentially on findings that the Veteran's 
cause of death was unknown, and thus was 
not shown to have been due to a disability 
that was related to his service, the 
notice should specify that for evidence to 
be considered new and material, it would 
need to be competent evidence not already 
of record that tends to show both that the 
Veteran died of malaria (as alleged) and 
that the malaria was related to his 
service.  The appellant and her 
representative should have the opportunity 
to respond.  The RO should arrange for any 
further development suggested by their 
response(s).  

2.  The RO should then readjudicate the 
claim of service connection for the cause 
of the Veteran's death.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the appellant and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



